Title: From George Washington to Timothy Pickering, 29 August 1783
From: Washington, George
To: Pickering, Timothy


                        
                            sir
                            Rocky Hill 29th Augt 1783
                        
                        In consequence of intelligence just received from the Northward, that General Haldimand would not enter into
                            any negociations with the Baron Steuben for delivering up the Western Posts, I find it proper to put a stop to all
                            operations which are carrying on for the purpose of transporting Garrisons & Stores to them, this Fall; You will
                            be pleased therefore to give directions for suspending all preparations, and for preventing as much as possible the
                            expences which would have been incurred in your Department, desisting from making any farther Contracts for Boats, and
                            relinquishing those already entered into, if practicable. No other supplies will now be wanting from you, except such
                            Materials as may be necessary for erecting the Store House and small Buildings at Fort Schuyler, respecting which Colo.
                            Willet has my Instructions, and which it is my wish may yet be effected. I am sir with great regard Your Most Obedient
                            Servant
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the foregoing, I have received your favor of the 26th by Colo. Villefranche, and am
                                happy to find you have in a great measure anticipated my wishes.
                        

                    